HAWKINS, J.
Conviction is for robbery; punishment assessed at twenty-one years! confinement in the penitentiary.
The record is before this court without a statement of facts or bills of exception. In such condition nothing is presented for review, except we observe that in passing sentence upon appellant the court overlooked giving appellant the benefit of the Indeterminate Sentence Law. The minimum punishment for the offense for which appellant was convicted is five years. The sentence will be corrected to direct the superintendent of the penitentiary to incarcerate appellant in that insti*1115tution for not less than five nor more than twenty-one years.
As thus reformed, the judgment is affirmed.